Title: From Benjamin Franklin to Samuel Huntington, 1 June 1780
From: Franklin, Benjamin
To: Huntington, Samuel


Sir,
Passy 1st. June 1780.
Commodore Jones, who by his Bravery and Conduct has done great Honour to the American Flag, desires to have that also of presenting a Line to the Hands of your Excellency. I chearfully comply with his Request, in recommending him to the Notice of Congress and to your Excellency’s Protection, tho’ his Actions are a more effectual Recommendation, and render any from me unnecessary. It gives me however an Opportunity of showing my Readiness to do Justice to Merit, and of professing the Esteem & Respect with which I am, Your Excellency’s most obedient & most humble Servant.
B Franklin
His Exy S. Huntington Esq.
 
Notation: Letter from Doctr Franklin dated June 1st: 1780 read Feby. 19. 1781. recommending Commodore Jones
